Citation Nr: 0931561	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  04-26 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied service connection for 
cervical spine disorder.  Jurisdiction over the case was 
subsequently transferred to the RO and Insurance Center in 
Philadelphia, Pennsylvania.

In June 2009, the Veteran submitted a statement in which he 
indicated that he desired to withdraw all of his claims 
except for the claim for service connection for cervical 
spine disorder.  As this document met the requirements for 
withdrawal of an appeal, the Veteran's appeal from the April 
2003 denial of his claims for a rating in excess of 30 
percent for residuals of a fractured left wrist and forearm, 
a rating in excess of 20 percent for a left shoulder and 
upper arm strain, and a higher initial rating than 10 percent 
for residuals of a jaw fracture are deemed to have been 
withdrawn.  See 38 C.F.R. § 20.204(a),(b) (2008).


FINDING OF FACT

While service treatment records document an automobile 
accident, the service treatment records reveal no cervical 
injury during service, and evidence weighs against the claim 
for service connection for a cervical spine disorder.


CONCLUSION OF LAW

The criteria for service connection for residuals of a 
cervical spine disorder are not met.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Section 3.159 has been recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23353 (Apr. 30, 2008) (effective for 
claims pending on or after May 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran has established his status as a veteran.  He 
received notice as to the notice elements outlined in 
Pelegrini and the second and third elements outlined in 
Dingess, via a letter sent in September 2002.  He did not 
receive VCAA notice on the fourth or fifth Dingess elements.  
The claim is being denied; therefore, no effective dates or 
ratings are being assigned.  He is therefore not prejudiced 
by the absence of notice on those elements.  See Sanders v. 
Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007) (prejudice 
does not exist from absent notice where the benefit could not 
be awarded as a matter of law).

In developing his claim, VA obtained the Veteran's service 
treatment records (STRs), and VA treatment records as well as 
documents from the Social Security Administration.  In 
addition, a VA examination was provided in October 2002.   
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
Veteran's representative argues that the VA examination bears 
no probative value because it is not based upon a full review 
of the Veteran's file.  The Board disagrees.  The Board finds 
that the examination is adequate for adjudication purposes 
and will discuss the probative weight of the examination in 
the Analysis section below.  

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 
488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  
See 38 U.S.C.A. §§ 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  This presumption, 
however, is rebuttable by probative evidence to the contrary.

If a chronic disease is shown in service, and at any time 
thereafter, service connection will be conceded without the 
need for evidence of a nexus between the in-service and post-
service diseases.  Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 
2008); 38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran claims that his current cervical spine disorder 
is related to his 1968 car accident that occurred during his 
military service.  

Although the service treatment records document a December 
1968 automobile accident, there is no reference to any 
cervical injury, or residuals, or treatment thereof.  
Following the accident, the Veteran was treated for a 
fractured jaw, wrist injury, left forearm injury, laceration 
of the lip and lost teeth.  The report of examination for 
separation notes a normal spine, and there is no notation 
showing a cervical spine disability or complaints regarding 
the cervical spine.  

Even if it were conceded that the Veteran injured his neck 
during the accident in 1968, there is no evidence showing a 
cervical spine disorder until many years after discharge from 
the military.  Post-service records do not show any treatment 
or complaints for a cervical spine disorder until May 1996 
when the Veteran was diagnosed with left cervical 
radiculopathy.  In these records is the report of a 1991 
private psychiatric examination which contains a detailed 
medical history, including a reference to the motor vehicle 
accident in service, but no reference to a neck injury or 
problem.  During the early 1990s the Veteran received 
extensive treatment for a low back disorder; none of these 
records refer to neck pathology or injury.  Further, the neck 
was reported to be supple at the time of a state disability 
examination in September 1991.  

The Veteran complained of pain running down his left arm 
during a June 1995 VA examination for his upper left 
extremity, but his symptoms were diagnosed as a shoulder 
strain.  A June 1996 private treatment record shows that the 
Veteran reported parasthesias of the left arm and fore arm 
since 1969, following an automobile accident.  The Veteran 
did not state that his neck pain began at the time of the 
accident, but instead reported that he had intermittent neck 
pain for the past two years.  Therefore, relying on the 
Veteran's own account of when his neck pain began, it appears 
that the Veteran's neck pain began in the mid-1990's, over 
twenty years after the Veteran's discharge from the military.  
The absence of any clinical evidence for decades after 
service weighs the evidence against a finding that the 
Veteran's disability was present in service or in the year 
immediately after service.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).
 
In addition to service treatment records and post-service 
treatment record, the Board has also reviewed opinions 
provided by a VA examiner and several private physicians on 
the issue of whether the Veteran's current cervical spine 
disorder is related to the 1968 accident.  

In October 2002, a VA examiner provided an unfavorable 
opinion by stating that Veteran's current cervical spine 
disorders had no relationship to the Veteran's "whiplash" 
injury sustained during service.  The Veteran was diagnosed 
with chronic cervical strain, and osteoarthritic and 
degenerative changes of the cervical spine.  The examiner 
stated that he knew of no literature that supports whiplash 
injury as a cause of future degenerative and osteoarthritic 
changes of the cervical spine.  Although it is unclear 
whether or not the examiner reviewed the Veteran's claims 
files (he stated generally that he reviewed medical records), 
the examiner relied on a history provided by the Veteran that 
he sustained a whiplash injury during an automobile accident 
which was at the same time that he injured his jaw.  The VA 
examiner's opinion is accurate and even generous to the 
Veteran, in that the examiner noted a whiplash injury had 
occurred despite the fact that there was no documentation of 
any neck injury or complaints in service.  

In addition, in April 2005, a VA outpatient treatment notes 
that the Veteran asked whether his degenerative joint disease 
of his cervical spine could be related to an accident where 
he broke teeth and suffered from a hairline fracture of the 
chin.  The VA physician, relying on history provided by the 
Veteran, opined that it was less likely especially if the 
neck itself was not involved.  

The Veteran provided favorable private physician opinions 
linking his current cervical spine disorder to the 1968 
accident.

In October 2001 and July 2004, a private physician (Dr. S.K.) 
opined that the accident in service which included the 
fracture of the jaw, caused significant trauma to the 
cervical spine.  He stated that it was reasonable to assume 
that trauma caused weakness to the cervical spine 
exacerbating and or accelerating wear and tear, arthritic 
disease and further problems with the cervical spine and 
radicular symptoms down into the arm.  In the letter, the 
physician noted that he had treated the Veteran for a low 
back injury he sustained at work five years earlier.  
Although Dr. S.K. treated the Veteran for a low back in 1990 
which required surgery, he did not comment as to whether the 
lifting injury that caused the low back disability could have 
injured the Veteran's cervical spine as well.  In addition, 
Dr. S.K. makes no mention of the Veteran's work for US Steel 
where he did heavy labor after service.  (In a May 1998 
letter, Dr. R.J., a private physician, noted that the Veteran 
did heavy work for US Steel.)  The private physician is, of 
course, not required to comment on every aspect of the 
Veteran's history, but the Board finds that the Veteran's low 
back injury and work history are significant in this case, 
especially since there is no evidence of neck injury or 
pathology in service and there were no complaints of neck 
pain until the mid-1990s, more than 2 decades after service. 

In October 2004, another private physician, Dr. J.F., opined 
that the cervical trauma sustained in 1968 was very likely to 
have been the initiating event of the post traumatic cervical 
arthrosis and the late neurologic consequences that we are 
seeing just now.  The physician based his opinion of the 
Veteran's report of an accident where he hit his jaw hard 
enough to knock out two teeth and the Veteran was rendered 
unconscious.  The physician noted that it was his impression 
that the cervical trauma injury that occurred in 1968 was 
certainly not trivial and could have easily been sufficient 
enough to bring on the delayed consequence of post traumatic 
arthritis of the cervical spine, which is now having far 
reaching effects of progressive radiculopathy, certainly 
there since 1996 and probably well before that time.  The 
private physician also did not mention the Veteran's work 
history for US Steel or the surgery in 1990.  

The Veteran included letters from other private physicians, 
including Dr. R.J and Dr. R.B.  Although these physicians did 
not provide opinions linking the Veteran's cervical spine 
disorder to the Veteran's injury in service, they provided 
relevant history.  Dr. R.J. noted that the Veteran worked for 
US Steel doing heavy work following service, and Dr. R.B. 
noted that the Veteran has a low back disability due to a 
lifting injury he sustained in December 1989.  

In January 2005, in support of his claim for PTSD, the 
Veteran reported that he was in a life threatening automobile 
accident in September 2003.  There is no evidence of the 
types of injuries the Veteran sustained in this accident and 
none of the private physicians discuss the incident.  The 
Veteran continued to be treated for his neck disorder 
following this recent accident.  This evidence provides other 
relevant history not mentioned in the private opinions.

In adjudicating this claim, the Board has also considered the 
Veteran's written assertions; however, none of this evidence 
provides a basis for allowance of the claim.  As a lay 
person, he is not competent to render an opinion on matters 
of medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

After an extensive review of the Veteran's claims files, the 
Board finds that preponderance of the evidence is against a 
finding that the Veteran's cervical spine disorder is related 
to his military service.  Although the Veteran has provided 
private opinions linking his cervical spine disorder to his 
military service, these opinions were based on an inaccurate 
history and do not consider the Veteran's 1990 injury and 
surgery of his low back or that he worked for US Steel doing 
heavy labor after service.  As noted above, the VA examiner's 
opinion was generous to the Veteran, in that, it noted a 
whiplash injury during service even though there is no 
documentation of injury to his neck during service.  Yet, the 
examiner concluded that his current cervical spine disorder 
was not related to the Veteran's service.  In addition, the 
lack of evidence of post-service treatment until the mid-
1990's as well as the absence of documentation showing a 
cervical spine disorder in service all weigh heavily against 
the Veteran's claim.  

Under these circumstances, the Board finds that the claim for 
service connection for cervical spine disorder must be denied 
on direct.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for cervical spine disorder 
is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


